Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2019/0363851) in view of Ouchi (US 20180351720) and Aiba (US 2016/0380738).
	Regarding claims 7-8, Lin describes a user terminal/method, comprising: 
a transmission section that performs transmission processing of an uplink shared channel;  and a control section that, when transmitting a demodulation reference signal on a single carrier using a first symbol and a second symbol which are consecutive in a time domain the uplink shared channel, applies a sequence used for the demodulation reference signal in the first symbol to the demodulation reference signal in the second symbol (fig. 1 & para. 3 & 27, with UEs 120 multiplexing on same (shared) UL, a UE uses one DMRS sequence in multiple OFDM consecutive symbols of different subcarriers in the same frequency domain bandwidth (same carrier), see also fig. 5-9 or para. 30, 50-51 for same description. Such resources for DMRS sequences are time domain resource (para. 88). This matches that of instant application’s fig. 3 & para. 57).
Lin fails to further explicitly describe:
wherein the sequence depends on a symbol number of a symbol to which the demodulation reference signal is mapped, and a slot number of a slot to which the demodulation reference signal is mapped.
Ouchi also describes radio communication method/terminal (fig. 6), further describing:
wherein the sequence depends on a symbol number of a symbol to which the demodulation reference signal is mapped (para. 4 & 149, DMRS sent in a sequence are positioned mapped) on OFDM symbol 5 and 6), and a slot number of a slot to which the demodulation reference signal is mapped (para. 43, sequence for DMRS is generated based on slot number being subframe number & a first parameter & a second parameter, the subframe number in ePUCCH at which the DMRS is placed (mapped) for transmission).
It would have been obvious to own with ordinary skill in the art before the effective date of the claimed invention to specify that the sequence of Lin to depend on a symbol number of a symbol to which the demodulation reference signal (DMRS) is mapped plus a slot number of slot to which the DMRS is mapped as in Qu.
The motivation for combining the teachings is that this is allows the wireless communication device/method to follow the 5th generation mobile standard (Qu, para. 3).
Lin and Qu combined fail to further explicitly describe:
the sequence [also] depends on a sequence group number.
Aiba also describes wireless transmission by terminal of a demodulation reference signal in the time domain (abstract & para. 81), further describing:
the sequence used [also] depends on a sequence group number (abstract as well as para. 9, generating a sequence of the demodulation reference signal on the basis of the sequence group number).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the sequence used for demodulation reference signal in Lin and Qu to also depend on a sequence group number as in Aiba.
The motivation for combining the teachings is that this enables terminal to explicitly determine parameters related to UL signal or UL reference signals & to perform communication (Aiba, para. 7)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Matsumura (US 2020/0389271) describing generates a sequence for a demodulation reference signal based on a symbol index and a slot index (abstract), Kim (US 10,873,489) describing sequence for the DMRS based on an identifier (ID) and an index of a slot, and transmit the DMRS based on the sequence, wherein the index of the slot is determined only within the one or more subframes included in the resource pool. A slot index (n.sub.s), which is used for at least one selected from the group consisting of determination of the sequence group, determination of the base sequence and application of the cyclic shift, may correspond an index determined based on subframes in which a D2D signal is transmitted only. (detx 40).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469